DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Weller (US3145544) and Monteith (US2019/0203992) does not teach the device as recited, in particular “...wherein the purge circuit includes a plurality of heat exchangers in series for condensing the purge stream such that the non-condensables and the refrigerant in the purge stream are separated, at least one of the plurality of heat exchangers places the purge stream and refrigerant provided from the evaporator in a heat exchange relationship, the refrigerant provided from the evaporator being returned from the at least one of the plurality of heat exchangers to a suction line of the compressor,” when added to the other features claimed in independent Claim 1.

As per independent Claim 11, the prior art, Weller (US3145544) and Monteith (US2019/0203992) does not teach the device as recited, in particular “...first and second heat exchangers fluidly connected in series, at least one of the first and second heat exchangers placing the purge stream and refrigerant provided from the evaporator in a heat exchange relationship, the refrigerant provided from the evaporator being returned 

As per independent Claim 17, the prior art, Weller (US3145544) and Monteith (US2019/0203992) does not teach the device as recited, in particular “...condensing the gaseous portion of the purge stream from the condensing in the second heat exchanger, wherein at least one of the condensing the purge stream in the first heat exchanger and the condensing of the gaseous portion of the purge stream in the second heat exchanger places the purge stream and refrigerant provided from the evaporator in a heat exchange relationship, the refrigerant provided from the evaporator being returned from the at least one of the first heat exchanger and the second heat exchanger to a suction line of the compressor,” when added to the other features claimed in independent Claim 17.

 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763